Citation Nr: 1806071	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease (PAD) of the bilateral lower extremities to include as secondary to service-connected coronary artery disease.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  

In March 2014, the Veteran requested a Board hearing.  A hearing was scheduled to be held in May 2017.  The Veteran failed to report for the May 2017 without good cause shown, and therefore, the hearing request is deemed withdrawn.

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record, including the April 2014 opinion of Dr. W., demonstrates that the Veteran's PAD of the bilateral lower extremities was aggravated beyond the normal progression of the condition by the Veteran's service-connected coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for PAD of the bilateral lower extremities have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



ORDER

Entitlement to service connection for PAD of the bilateral lower extremities is granted.


REMAND

The Board finds that additional development is necessary before the Veteran's service connection claim for COPD can be adjudicated.

The record reflects that an opinion as to the etiology of Veteran's COPD was requested in August 2015.  The August 2015 examiner opined that the Veteran's COPD was "NOT directly resultant from and/or permanently aggravated beyond natural progression by, [sic] the Veteran's service-connected coronary artery disease versus other etiological factors."  The only rationale provided was that there was "no basis in medical fact to support the claim."  However, no underlying basis or rationale was given for this conclusion.  As such, the opinion is inadequate and another medical opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA and/or private treatment records related to the Veteran's claimed COPD and associate them with the file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Thereafter, obtain a medical opinion from a qualified clinician, other than the physician that provided the August 2015 VA medical opinion, to determine the nature and etiology of the Veteran's COPD.  The entire claims file must be made available to and reviewed by the reviewing clinician and it should be noted that such was reviewed.  The reviewing clinician must render an opinion as to each of the following questions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD was caused by his service-connected coronary artery disease or PAD of the bilateral lower extremities? Please explain why or why not.

b.  If not caused by the service-connected coronary artery disease or PAD of the bilateral lower extremities, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's COPD is permanently worsened in severity beyond the natural progression of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected coronary artery disease or PAD of the bilateral lower extremities? Please explain why or why not. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report. 

3.  Thereafter, readjudicate the appeal. If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


